[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO STRIKE
In Counts Five and Six of the plaintiff's complaint, damages CT Page 3708 for loss of consortium are sought. The defendant has filed a motion to strike asserting that Conn. Gen. Stat. 38a-336 applies only to bodily injuries and therefore loss of consortium cannot be claimed in uninsured motorist provision cases.
A motion to strike tests the legal sufficiency of a pleading. The court must assume, for purposes of the motion, the truth of the allegations contained in the contested pleading. The parties have not submitted the insurance policy for review, rather this case is presented for a review only of the scope of Conn. Gen. Stat. 38a-336.
Paragraphs 18 and 22 of the counts in question assert that the policy provisions cover the injuries and losses suffered by the plaintiffs. In the face of this assertion, the statute cannot be interpreted in the abstract because certainly a policy may provide more coverage than a statute requires.
Under the facts pleaded, the allegations support a cause of action. Conn. Gen. Stat. 38a-336 (a)(1) sets forth only minimum requirements. It is the contract that would control. As the plaintiff has pleaded coverage under the contract provisions, and the defendant has not sought any revision or more specific pleading, the motion to strike is denied.
ELAINE GORDON, JUDGE